Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 5, 2014

                                     No. 04-14-00577-CV

                   IN THE INTEREST OF J.J.C., A.C., JE.J.C., Children,

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-02118
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
         The pro se’s motion to extend time to file a docketing statement is DENIED. This court
forwarded the pro se’s affidavit of indigence and motion for appointment of appellate counsel to
the trial court. The trial court has determined appellant remains indigent and has appointed
appellate counsel for appellant. Appellant’s appointed appellate counsel is Joseph K. Bohac.
Mr. Bohac’s address is: 111 Soledad, Suite 300, San Antonio, Texas 78205. His phone number
is 210-308-0600, and his fax number is 210-308-0678. Appointed counsel is now responsible for
all filings in this court. Appellant’s brief is currently due September 23, 2014.



                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of September, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court